Citation Nr: 1023092	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scar residuals of 
circumcision.

2.  Entitlement to service connection for vision loss, 
secondary to flash burns.

3.  Entitlement to service connection for right and left 
hearing loss disabilities.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for chest pain, claimed 
as secondary to asthma.

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1965 to 
July 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran and his spouse testified before a Decision Review 
Officer at the RO in July 2006.  A transcript of the hearing 
is associated with the record.

The Board remanded this case in May 2008 for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  

The Veteran submitted additional evidence after the most 
recent supplemental statement of the case was issued, and he 
waived his right to have that evidence considered by the 
Agency of Original Jurisdiction. 

The claims for service connection for a skin disorder and 
asthma, as well as the claim for service connection for chest 
pain, claimed as secondary to asthma, are addressed in the 
REMAND below, and are therein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's in-service circumcision was performed to 
treat a congenital condition.  His residuals are expected 
consequences.

2.  The Veteran has refractive error of the eyes, as well as 
trace cataracts in both eyes, found to be of no clinical 
significance, and a few fine scars of the cornea, secondary 
to welding burns; however, there is no vision loss related to 
the cataracts or the cornea scars, or otherwise to service. 

3.  A left ear hearing loss disability is related to noise 
exposure in service. 

4.  The Veteran does not have a right ear hearing loss 
disability as defined by regulation; an organic disease of 
the nervous system did not become manifest within a year of 
discharge. 


CONCLUSIONS OF LAW

1.  Circumcision residuals were not incurred in or aggravated 
by service.  The in-service procedure was ameliorative.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2009).

2.  Vision loss due to flash burns was not incurred in or 
aggravated by service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  A left ear hearing loss disability was incurred during 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

4.  A right ear hearing loss disability was not incurred in 
or aggravated by service; an organic disease of the nervous 
system is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for a left ear hearing loss disability, the claim 
is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Regarding the circumcision, right ear hearing loss, and 
vision claims, under the VCAA, VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a January 2002 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for vision loss.  In a November 2004 pre 
rating letter, the RO notified the Veteran of the evidence 
needed to substantiate his claim for service connection for 
hearing loss.  In a January 2005 pre rating letter, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a circumcision scar.  
These letters also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.  Contrary to VCAA 
requirements, this notice was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims in several supplemental 
statements of the case.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records, as well as the records of the Social 
Security Administration's (SSA's) disability determination 
and associated medical records.  In addition, despite the 
Board's findings that there is no current disability 
regarding the claimed circumcision residuals, vision loss, 
and right ear hearing loss, the Veteran was afforded a VA 
examination in June 2005, which included an opinion as to the 
etiology of the claimed vision loss and circumcision scar.  
He was also afforded an audiometric assessment in August 
2004, which included an opinion as to the etiology of the 
claimed hearing loss.  These examinations were adequate 
because each was performed by a medical professional based on 
solicitation of history and symptomatology from the Veteran, 
as well as thorough examination of the Veteran.  

While, as discussed below, the Board has concluded that the 
August 2004 audiometric examiner did not provide an adequate 
opinion regarding etiology, as the Board's decision to deny 
the claim for service connection for right ear hearing loss 
hinges on its finding of no current disability, the 
inadequacy of the etiology opinion is not determinative, and 
there is no prejudice to the Veteran.  Otherwise, the 
resulting diagnoses and rationales were consistent with the 
examination findings and the record.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).  Moreover, in light of the 
Board's finding that there are no current circumcision 
residuals, no vision loss disability, and no right ear 
hearing loss disability that may be related to service, 
further examination is not necessary.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, while the Veteran served 
during a period of war, a discussion of combat participation 
is not necessary, as the Board's decision regarding each 
claim is based on the lack of current disability for VA 
purposes.  See 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2009).

Regarding the claimed circumcision residuals, no disorder of 
the penis was noted at entry into service.  However, service 
treatment records reveal a diagnosis of congenital phimosis, 
in October 1966, for which a circumcision was performed.  

Pertinent law and VA regulations provide that, every person 
employed in the active military, naval, or air service shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (b) (2009).

However, congenital or developmental defects are not diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.  
VAOPGCPREC 82-90 (July 18, 1990) [a reissue of General 
Counsel opinion 01-85 (March 5, 1985)] in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexisted the 
claimant's military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.

There is no evidence, including the Veteran's own statements, 
that contradicts the October 1966 finding of a congenital 
condition.  Therefore, the presumption of soundness does not 
attach, as the congenital phimosis is not an injury or 
disease within the meaning of VA law.  

Regarding aggravation, the controlling regulation provides 
that, the usual effects of medical and surgical treatment in 
service having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  

In this discussion, it is important to differentiate a true 
worsening of the underlying condition from a flare up of 
symptoms associated with the underlying condition.  Here, it 
appears that there was an in-service flare up of symptoms 
followed by surgical treatment for the purpose of 
ameliorating the preexisting condition.  There is nothing to 
suggest a true worsening of the congenital phimosis in 
service.  In addition, service treatment records reveal no 
post-circumcision complications.  The report of examination 
at discharge in June 1968 reveals normal findings for the 
genital/urinary system, as well as for the skin.  Moreover, 
there is no record of complaint or treatment for circumcision 
residuals for many years after discharge.  The Board 
concludes therefore that the congenital condition was not 
aggravated.  Furthermore, the circumcision would be 
considered an ameliorative procedure, rather than indicative 
of aggravation.  See 38 C.F.R. § 3.306.

The post-service evidence of treatment comes primarily from 
the report of VA examination in June 2005, which reveals the 
examiner's opinion that, from a surgical standpoint, the 
circumcision results are better than standard, with "no 
scar," no tenderness, no adherence, normal texture, no 
ulceration or breakdown of skin, no elevation or depression 
of the scar, no underlying tissue loss, no inflammation, 
edema or keloid formation.  The color of the healed area is 
identical to the adjacent skin.  There is no disfigurement, 
and no limitation of function.  The examiner concluded that 
this is a perfectly normal phallus with excellent result 
following a carefully conducted surgical program.  While the 
Veteran reported current symptoms of itching, it is unclear 
whether this in fact related to the scar, or to his claimed 
skin disorder.  Most persuasive in the Board's view is the 
finding that there were no abnormal signs, no evidence of 
irritation, inflammation, or chronic problems.  

In contrast to the findings of the June 2005 examiner, the 
Veteran has reported and testified that he has a noticeable 
scar, and that the scar itches in cold weather and causes him 
to scratch the affected area in public.  The Veteran's wife 
has also reported that she notices the scar, and that it does 
not appear normal to her.  The Veteran and his wife are 
competent to describe the appearance of a scar.  Moreover, 
the Veteran is competent to describe any symptomatology, such 
as itching, associated with a scar.  However, in this case, 
the Board finds the detailed analysis of the June 2005 
examiner to be more credible and probative than the accounts 
of the Veteran and his wife.  In particular, the Board notes 
the lengthy period without complaint or treatment after 
service.  This is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board is also cognizant of possible self interest which 
any veteran has in promoting a claim for monetary benefits.  
The Board may properly consider the personal interest a 
claimant has in his or her own case, but the Board is not 
free to ignore his assertion as to any matter upon which he 
is competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].  In this case, the absence of complaint or 
treatment for more than 35 years after discharge, combined 
with the essentially normal current clinical findings cast 
sufficient doubt on the Veteran's statements, and those of 
his wife, as to reduce their probative value in comparison to 
the medical evidence.  As such, the Board concludes that 
there are no current residuals of the in-service 
circumcision, and service connection is not in order.  We 
accept that a circumscision was performed.  However, the 
procedure was ameliorative in effect and the consequences do 
not represent aggravation.  38 C.F.R. § 3.306.

Regarding the claimed vision loss disability, service 
treatment records reveal that the Veteran was fitted for 
glasses in service in February 1966.  However, in the absence 
of superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, including 
presbyopia, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  The report of examination for 
discharge in June 1968 reveals normal findings for eyes, 
ophthalmoscopic, pupils, and ocular motility.  

The first post-service record of treatment for vision 
problems comes in the context of the current claim, filed 
more than 30 years after discharge.  An August 2004 optometry 
consultation reveals corrected visual acuity of 20/20 in each 
eye.  The cornea was clear centrally, with a few tiny 
paracentral scars, as well as early cataracts.  

The report of VA examination in June 2005 reveals corrected 
near visual acuity of 20/20, bilaterally; uncorrected acuity 
of 20/50, bilaterally; and corrected far visual acuity of 
20/20, bilaterally; uncorrected acuity of 20/25 in the right 
eye, and 20/20 in the left eye.  The examiner diagnosed trace 
cataracts in both eyes, found to be of no clinical 
significance, as well as a few fine scars of the cornea, 
secondary to welding burns, but not interfering with vision 
and not expected to cause any future difficulty.  Thus, while 
the Veteran was found to have fine scars resulting from 
welding, these were not found to account for any vision loss.  
Nevertheless, the Board acknowledges that the Veteran does 
have scars on his cornea that have been related to service.  
However, in the case of the cornea scars, there is no 
symptomatology or disability associated with them.  The June 
2005 examiner found that they do not contribute to vision 
loss.  As such, there is no resulting disability.  

The Board acknowledges a brief letter from a VA physician 
(B.B., M.D.) stating that, after review of the Veteran's VA 
and service records, it was his opinion that, more likely 
than not, welding has caused scratches and early signs of 
cataracts to his eyes.  While the presence of scratches has 
already been conceded, B.B. did not attribute any vision loss 
to them.  Also, while he attributed cataracts to welding in 
service, he reported nothing to conflict with the June 2005 
opinion that the cataracts were of no clinical significance, 
and thus could not be contributing to vision loss.  B.B. 
submitted a similar statement in July 2006.  In essence, in 
light of the findings of the June 2005 examiner, with which 
the opinions of B.B. do not directly conflict, his opinions 
are not probative of the existence of a current disability 
that is related to service, or of entitlement to service 
connection.  

The Court has held that the presence of a disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As established by the Court, the definition comports with the 
everyday understanding of disability, which is defined as an 
"inability to pursue an occupation because of physical or 
mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Therefore, as there are scars, but no associated disability 
or impairment resulting from the in-service welding incident, 
service connection is not in order.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Regarding the claimed hearing loss disabilities, service 
connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

At his July 2006 hearing, the Veteran testified that he was 
assigned to a recovery tank in the service, which was like a 
wrecker.  The Board accepts this account as consistent with 
service, and as a likely source of exposure to noise.  
However, service treatment records reveal no complaint of, or 
treatment for, noise exposure or hearing loss during service.  
The report of examination at discharge reveals normal 
findings for the ears, including auditory acuity, and 
eardrums.  Moreover, audiometric results at discharge did not 
meet the definition of a hearing loss disability for VA 
purposes.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-
0
LEFT
5
0
-5
-
5

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, (cited 
above).

After service, the first record of treatment for hearing loss 
does not appear until the current claim, filed more than 35 
years after discharge.  Audiological testing in August 2004 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
35
LEFT
5
5
0
10
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear, 
described as "excellent."  While the examiner diagnosed 
mild sensorineural hearing loss at specific frequencies only, 
he found that this was not related to in-service noise 
exposure, as the specific thresholds of loss were not 
consistent with this type of injury.  He also found that 
amplification was not necessary.  

A VA physician (B.B., M.D.) wrote a brief note in December 
2004, stating that, after review of the Veteran's military 
records, it was his opinion that "the hearing loss he 
suffered in the military is more likely than not related to 
his current diagnosed hearing loss."  B.B. submitted a 
similar statement in July 2006.  

While the Veteran has a current clinical finding of mild 
hearing loss pertaining to both ears, he did not have hearing 
loss that constituted a disability at discharge, and he does 
not have current right ear hearing loss that is considered a 
disability for VA purposes.  Accordingly, service connection 
for right ear hearing loss cannot be granted, regardless of 
whether such loss has been attributed to service, as there is 
no current disability.  See 38 C.F.R. § 3.385; see also 
Gilpin and Hensley (each cited above).

However, the evidence does establish a current left hear 
hearing loss disability, and the competent evidence is in 
conflict regarding whether that disability is related to 
service.  While the August 2004 VA examiner offered a nominal 
explanation for the conclusion that the disability is not 
related to service, in stating that the specific thresholds 
of loss are not consistent with "this type of injury," one 
must assume that B.B., a competent medical professional, 
believes just the opposite.  The August 2004 examiner did not 
elaborate as to what the Veteran's pattern of loss indicates, 
or what pattern would in fact indicate in-service noise 
exposure.  B.B. is a VA physician, and would presumably have 
access to the Veteran's VA records, including the August 2004 
audiometric assessment.  In essence, the Board is faced with 
two conflicting, minimally reasoned opinions by competent VA 
healthcare professionals.  The Board finds no reason to favor 
one over the other.  Where, as here, there is an approximate 
balance of positive and negative evidence, a reasonable doubt 
is raised.  Such doubt must be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2009); Gilbert, 1 Vet. App. at 53.  As such, service 
connection for a left ear hearing loss disability is in 
order. 

Regarding the right ear, the Board acknowledges that the 
Veteran's sister-in-law wrote in June 2006 that the Veteran 
suffered hearing loss since his time in the service; however, 
she did not indicate or suggest that he had audiometric 
readings for the right ear that constituted a hearing loss 
disability for VA purposes.  Moreover, this statement is in 
conflict with the Veteran's own statements.  At his July 2006 
hearing, the Veteran testified that he had only noticed his 
hearing loss within the prior 2 years.  The Board finds the 
Veteran's statements to be more persuasive, in light of his 
obvious advantage in evaluating his own perception of 
hearing.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
a right ear hearing loss disability, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of circumcision is denied.

Service connection for vision loss, secondary to flash burns, 
is denied.

Service connection for a left ear hearing loss disability is 
granted.

Service connection for a right ear hearing loss disability is 
denied.


REMAND

In the May 2008 remand, the Board instructed that the Veteran 
should be scheduled for VA respiratory and dermatology 
examinations to determine the nature and etiology of his 
claimed asthma and skin condition.  The examiner was also 
asked to include a discussion of the complete rationale for 
all opinions expressed.

The Veteran was provided a VA examination in August 2009.  In 
a January 2010 addendum, the examiner provided the following 
opinion: 

"[V]eteran[']s asthma did not get severe in[ ]service beyond 
the natural progression of the disease[.]  [H]is tenia (sic) 
cruris is not realted (sic) to any injury or disease in 
service."

Although the Board specifically asked for a "discussion of 
the complete rationale for all opinions expressed," no such 
discussion was provided.  And, although, in denying these 
claims, the AOJ criticized a private opinion that related a 
respiratory disorder to service for not providing any 
rationale, here, the AOJ accepted an equally deficient 
opinion to the contrary, despite the fact that it does not 
comply with the Board's explicit instructions.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The separate issue of entitlement to service connection for 
chest pain, claimed as secondary to asthma, is inextricably 
intertwined and the proposed development will encompass that 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, these claims are REMANDED for the following 
action:

1.  Obtain an opinion from a qualified 
medical professional as to whether the 
Veteran's claimed asthma was aggravated by 
service.  Upon review of the claims file, 
the reviewer should provide an opinion 
regarding whether the Veteran's asthma 
increased in severity during service.  If 
so, the reviewer should provide an opinion 
regarding whether it is at least as likely 
as not (i.e., probability of 50 percent or 
greater) that the severity of the 
Veteran's asthma increased beyond the 
natural progression of the disease.

A discussion of the complete rationale for 
all opinions expressed must be included in 
the examination report.

2.  Obtain an opinion from a qualified 
medical professional as to the nature and 
etiology of the Veteran's claimed skin 
condition.  Upon review of the claims 
file, the reviewer should provide an 
opinion regarding whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that any currently 
existing skin disability is related to any 
injury or disease in service.

A discussion of the complete rationale for 
all opinions expressed must be included in 
the examination report.

If either reviewer determines that 
additional examination of the Veteran is 
necessary to provide a reliable opinion, 
such examination should be scheduled.  
However, the Veteran should not be 
required to report for another examination 
as a matter of course, if it is not found 
to be necessary.  The claims folder must 
be made available to and reviewed by the 
review/examiner.  

3.  Readjudicate the remanded claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


